DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-18 in the reply filed on 10/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it changes the state of the composition from a yogurt alternative to its pre-fermented form. Claim 10 states that certain ingredients are in slurry form.  However, claim 1 states all of the ingredients together in what appears to be its fermented post slurry form.  How can Applicants claim the state of a few ingredients, and at a point that is prior to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MINTEL; Anonymous, "Plain Almond milk Yogurt Alternative," www.gnpdcom, Database accession no. 5452747, February 14, 2018 (submitted by Applicants).
Regarding Claim 1: Mintel discloses a non-dairy yogurt alternative [pg. 1].  Mintel discloses that the formulation contains almond (substrate), cane sugar, water (medium), pectin (thickener), culture [pg. 2].
Regarding Claims 2 and 3:  Mintel discloses an active live culture [pg. 2].
Regarding Claims 4 and 5:  Mintel discloses filtered water [pg. 2]. 
Regarding Claim 6:  Mintel discloses pectin [pg. 2]. 
Regarding Claims 7-9:  Mintel discloses almond as a substrate [pg. 2[],
Regarding Claims 15-18:  Mintel discloses as discussed above in claim 1.  Mintel disclose the composition as yogurt alternative and that the composition is spoonable [pg.1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over MINTEL; Anonymous, "Plain Almond milk Yogurt Alternative," www.gnpdcom, Database accession no. 5452747, February 14, 2018 (submitted by Applicants) as applied to claim 1 above.
Regarding Claim 10:  Mintel discloses as discussed above in claim 1.  Mintel does not explicitly disclose that the substrate, sugar, thickener, and medium are in a slurry.  However, Mintel is drawn to a fermented product and is not a reference disclosing a method.  Applicants are claiming an intermediate product, before fermentation.  It would have been obvious that since the ingredients include water as a primary ingredient that a slurry would have been created in Mintel before fermentation.  The Examiner notes that a 112 2nd rejection was made on claims 10-14 as it is not clear what Applicants are attempting to claim by claiming the state of ingredients that are no longer in that state since they are fermented in claim 1.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over MINTEL; Anonymous, "Plain Almond milk Yogurt Alternative," www.gnpdcom, Database accession no. 5452747, February 14, 2018 (submitted by Applicants) as applied to claim 10 above, and further in view of "Almond & Coconut Milk Yoghurt," GNPD, MINTEL, July 1, 2014,.
Regarding Claims 11 and 12:  Mintel discloses as discussed above in claim 10.  Mintel does not disclose a protein source (claim 11); pea protein (claim 12).
“Mintel 2” discloses a dairy alternative yogurt containing a protein source in the form of pea protein [pg. 2]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Mintel to include the pea protein of “Mintel 2” in order to increase the nutritional properties of the yogurt alternative.
Regarding Claims 13 and 14:  Mintel discloses as discussed above in claim 10.  Mintel discloses that the yogurt contains calcium citrate (which is a calcium salt and a mineral) and tricalcium phosphate [pg. 2].
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holz-Schietinger et al. (US 2015/0305361) discloses non-dairy compositions containing water, nut milks, sugar, starter cultures, starches, and discloses yogurt alternatives [0096; 0124; 0139; 0140; 0147].
Gugger et al. (US 2016/0309732) discloses legume based yogurt containing starter cultures, water, sugar [abstract].
Lau (US 2017/0347676) discloses a non-dairy yogurt with coconut water, cultures, sugar, starch [0006].
Mecray (US 2018/0271126) discloses a plant based yogurt made from water, nuts, sweetener, starter [0016; 0026;].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Felicia C Turner/Primary Examiner, Art Unit 1793